eo PN DH MH Fh WwW NY

mw NNY N WY N KN KN KS = = SF SE SPE OS OS lS
YA Mm B&B WY KB CO 46 WPAN A UN & DH NY = SC

HR hw
o 6

 

base 2:18-cv-03855-DMG-E Document 23 Filed 10/26/18 Page 1of3 Page ID #:100

Roger Jon Diamond, Esq. (State Bar No. 40146)
ogdiamond@aol.com
Law ffices of Roger Jon Diamond
1717 Fourth Street, Third Floor
Santa Monica, California 90401
Tel. (310) 452-6643
Attorney for Potential Claimants
SPECIAL LIMITED APPEARANCE
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. 18 CV 3855-DMG
Plaintiff, [Hon. Dolly M. Gee, District Court Judge]
VS. STIPULATION AND REQUEST FOR
ORDER STAYING PROCEEDING TO

APPROXIMATELY PERMIT RETENTION OF
LY $107,539,422.29 IN | SUBSTITUTE COUNSEL; ORDER

 

 

FUNDS AND SECURITIES, THEREON
Defendant. Dept.: Courtroom 8C
Location: 350 West Ist Street, 8th Floor
Los Angeles, CA 90012
Trial: None
Reference is made to the above entitled lawsuit entitled United States of America v.

v. Approximately $107,539,422.29 in F: unds and Securities, United States District Court,
Central District of California, Case No. 18 CV 3855. This Stipulation and request is made
by and among the United States, by and through Assistant United States Attorney Steven
Welk, and Roger Jon Diamond on behalf of the potential claimants (1) The Assets
Management Irrevocable Trust — CO, by and through its Trustee Asiatrust Nevis, Ltd., aka
Asiaciti Trust and Asia Trust Pacific Ltd.; (2) The Assets Management Irrevocable Trust
— JO, by and through its Trustee Asia Trust, Ltd., aka Asiaciti Trust and Asia Trust Pacific
Ltd.; (3) The Assets Management Irrevocable Trust — MO, by and through its Trustee
Asiatrust Nevis, Ltd., aka Asiaciti Trust and Asia Trust Pacific Ltd.; (4) Contingent

1
STIULATION AND ORDER STAYING PROCEEDING

 

 
Oo OG AA un & W NN =

NY NHN NY KH NY WH N HN | FF = = FOOSE OO SOS
“IN Om & WH N = SF OO ODA Nn & WS NY = ©

oe WN
So ©

 

Case, 2:18-cv-03855-DMG-E Document 23 Filed 10/26/18 Page 2o0f3 Page ID #:101

Beneficiaries Sharafatal Aghajani, Cindy Omidi, Michael Omidi, Julian Omidi, Dr. Edjlal
Pezeshk (Deceased on behalf of his estate, heirs, legatees, and beneficiaries); Shawn
Pezeshk; and (5) Property Care Insurance Company, Inc. (collectively, the “Potential
Claimants”).

WHEREAS, undersigned counsel was planning to represent the Potential Claimants
in the instant action prior to the Court’s October 1, 2018 entry of the Order in the case of
United States v. Julian Omidi, United States District Court, Central District of California,
Case No. 17 CR 661 (“Omidi”), disqualifying Mr. Diamond from further representation of
the parties;

AND WHEREAS, the Court has placed a 90 day hold and stay on the proceedings
in Omidi to give the parties the opportunity to retain new counsel and for that new counsel
to appear in that case, vacated the previously-set trial date, and set a status conference for
January 16, 2019 to set a new trial date;

AND WHEREAS, in view of the Court’s October 1 Order, Mr. Diamond does not
believe it is appropriate for him to represent the Potential Claimants, and that it is
necessary for the Potential Claimants to retain other counsel to appear in this case. Mr.
Diamond believes that it necessary for the Potential Claimants to have at least the full 90-
days provided for in the October 1 Order to locate and retain other counsel to represent
them in this action;

AND WHEREAS, the parties have discussed the matter and have agreed that it is
appropriate to place a 120-day hold and stay on the proceedings in this case in view of the
fact that both cases are pending before this Court and the October 1 Order will have a
similar effect in both cases.

NOW THEREFORE, the parties Stipulate and Request as follows:

1. That the Court impose a 120-day hold and stay on the proceeding in this case
commencing as of September 19, 2018, and expiring on January 17, 2019, or until further
Order of the Court;

2. The stay shall apply to any filings of any responsive pleadings by the Potential

Claimants, including Claims and Answers, motions to dismiss, motions for lack of

 

2
STIULATION AND ORDER STAYING PROCEEDING

 
wo ora a & &S VN

NY MY NN YN Ww we

Ww NN
oo &

 

 

Casé6 2:18‘cv-03855-DMG-E Document 23 Filed 10/26/18 - Page 3 of 3 Page ID #:102

service, motions for lack of jurisdiction, objections to lack of notice, challenges to the
procedures by which this case has been instituted or prosecuted, and claims involving
statute of limitations, and shall not constitute a waiver, express, implied, or inferred, of
jurisdiction or lack thereof, statute of limitations, or procedural rights or purported

irregularities involved in this proceeding. The stay shall not affect the Claim and Answer

deadlines applicable to all other possible claimants other than the Potential Claimants.

DATED: 0cX 26 . 2018 .

 

DATED: Oct 26 90978

LAW OFFICES OF ROGER JON DIAMOND

Rone Jden th
ROGER JON DIAMOND

Attorneys for
POTENTIAL CLAIMANTS

_ NICOLA T. HANNA
United States Attorney .
LAWRENCE 8. MIDDLETON .
Assistant United States Attorney
Chief, Criminal Division

(Stee 2 welle (erg
STEVEN R. WELK

Assistant United States Attorney
Chief, Asset Forfeiture Section

Attorneys for Plaintiff
UNITED STATES OF AMERICA

3
STIULATION AND ORDER STAYING PROCEEDING

 
